     Case 2:21-cv-00265-VAP-GJS Document 13-1 Filed 04/30/21 Page 1 of 2 Page ID #:72




 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT
 7                  IN THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9
       MARCO ANDRADE RIOS,                        Case No.: 2:21-cv-00265-VAP-GJS
10
11                 Plaintiff,                     [PROPOSED] ORDER OF
                                                  DISMISSAL WITH PREJUDICE
12          v.
13
14
       CITIBANK, N.A.,
15
16                 Defendant.
17
18
19
20          Upon review of the Parties’ Stipulation of Dismissal with Prejudice, and
21
      good cause appearing,
22
23          IT IS ORDERED that the Stipulation is GRANTED.
24
            The above-entitled matter is hereby dismissed with prejudice, with the
25
26    parties to bear their own attorneys’ fees and costs,
27
            IT IS SO ORDERED.
28

                                                -1-
     Case 2:21-cv-00265-VAP-GJS Document 13-1 Filed 04/30/21 Page 2 of 2 Page ID #:73




 1
      Dated: ______________                       ____________________________
 2                                                Honorable Virginia A. Phillips
 3                                                United States District Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
